Citation Nr: 1440602	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The most probative evidence fails to link the Veteran's COPD to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decisions by way of a letter sent to the Veteran in March 2006 that informed him of his duty and the VA's duty for obtaining evidence.  Although the letter did not meet the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), no prejudice to the Veteran resulted because no disability rating or effective date is being assigned.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examination of record is adequate.  In the August 2012 medical opinion on the claim for service connection for COPD, the VA examiner used his expertise to draw conclusions from the totality of the evidence.  His report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The claim of entitlement to service connection for COPD was remanded by the Board for additional development in July 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA requested additional evidence and authorization from the Veteran in July 2012 and issued a supplemental statement of the case in September 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


Analysis

The Veteran contends in his April 2006 statement that he worked with cargo aboard the U.S.S. Coral Sea, and was exposed to dust from changing brake shoes.  In May 2007, the Veteran reported that he served in cargo holds with deck grinders and no respirator, and that his bunk was right next to rattling pipes covered with asbestos.  In his March 2008 notice of disagreement, the Veteran asserted that he was involved in changing brake pads before the procedure of cooling the pads with water was established to limit asbestos exposure; he further stated that the U.S.S. Coral Sea "went through an extensive asbestos abatement" after his service aboard that ship.  In a March 2009 statement, the Veteran's representative attributed his COPD to his in-service asbestos exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a Manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran served in the Navy and his personnel records show that his specialty relates to machine instillation and repair, and that he served on the U.S.S. Coral Sea.  Therefore, the Board finds that he is presumed to have been exposed to asbestos during service.

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's current COPD was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including asbestos exposure.  Because the most probative evidence of record shows that there is no nexus between the present COPD and any claimed in-service disease or injury, service connection is denied.

The Veteran's service treatment records include a diagnosis of right middle lobe (RML) pneumonia and infiltrates in September 1972, and another diagnosis of RML infiltrates in October 1972.  The Veteran's service treatment records include no diagnosis or treatment of COPD.

After service, the Veteran was initially diagnosed with COPD by Dr. Geogy Thomas in October 2002 and May 2004.  Dr. Thomas opined that the Veteran's wheezing and congestion is due to working with a lot of dust, and long-term smoking.  The Veteran was again diagnosed with COPD by Dr. Joseph Johnson of Tennessee Disability Determination Services in July 2005, and by a VA clinician in July 2008.

In August 2012, a VA examiner diagnosed the Veteran with COPD and opined that it was less likely than not incurred in or caused by an in-service injury, event, or illness because there is no evidence of asbestosis or similar disease, and because his COPD is typically caused by long-term smoking to which the Veteran admitted.

The Board finds that the August 2012 VA examiner's opinion is the most probative of record.  The VA examiner's opinion constitutes competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA examiner's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the VA examiner's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's diagnostic results show that his COPD is unrelated to service.  38 C.F.R. § 3.303.

Similarly, the Board finds that the VA examiner's August 2012 opinion warrants greater probative value than the lay statements of the Veteran and his representative.  The lay statements by the Veteran and his representative linking his COPD to his service, including to in-service asbestos exposure, are less probative because under the circumstances of this particular case they are not competent to opine on the relationship between asbestos exposure and COPD, as they involve complex medical questions and the interpretation of objective medical tests.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In sum, the Board finds that the most probative evidence fails to link the Veteran's COPD to service, including to asbestos exposure.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for COPD, to include as a result of asbestos exposure, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


